DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest  an external headpiece of a hearing prosthesis, comprising: an RF coil; a sound processing apparatus; a cylindrical battery; and a magnet configured to support the headpiece against skin of the recipient via a transcutaneous magnetic coupling with an implanted magnet implanted in a recipient, wherein a longitudinal axis of the cylindrical battery extends through the magnet, when taking the claim as a whole.


Regarding claim 9 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an external component of a hearing prosthesis, comprising: a battery; an electrically powered component; and a magnet apparatus, wherein the magnet apparatus provides a path for electricity to flow from the 

Regarding claim 16 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an external component of a prosthesis, comprising: a battery; and a magnet apparatus, wherein the external component is configured such that a magnetic force generated by the magnet apparatus applies a force onto the battery such that the battery is urged against an electrical contact of a circuit of which the battery is apart, when taking the claim as a whole.


Regarding claim 24 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest obtaining a headpiece for a prosthesis, the headpiece including an electronic component of the prosthesis; attaching a magnet to the headpiece, the magnet establishing a magnetic field that extends external to the headpiece; and attaching a battery to the headpiece, wherein the action of attaching the magnet to the headpiece controls a location of the battery, when taking the claim as a whole.







      Citation of Prior Art
2.	In view of (US 2015/0265842) Ridler discloses a system having an implantable component that comprises an implantable coil having a base form factor. An external component comprises an external coil having a modified base form factor. The modified base form factor is similar to the base form factor. The external coil transmits signals to the implantable coil, when the implantable coil is implanted in a recipient. The base form factor comprises a circular shape. The modified base form factor comprises D-shape and truncated circle shape. The form factor of the external coil allows the external portion of the device to be small and discreet, while still providing high quality data transmission to the implantable coil (see fig. 2-3, ¶ 0017-0020). 

In view of (US 2015/0038775) Ruppersberg discloses a system that involves applying an aqueous gel or paste to a bottom surface of a bone conduction hearing device. The bone conduction hearing device is attached, secured or magnetically coupled to or against a head or skull of a patient, where portions of the gel or paste are operably placed between the bottom surface of the bone conduction hearing device and the patient's head or skull to improve acoustic coupling and transmission of sound signals generated in a transducer to the patient's head or skull. The system enables attaching a bone conduction hearing device sound processor to a abutment and transmitting sound vibrations through an external abutment to the magnetic implant, so that extremely thin air gap formed between the bottom surface of the bone conduction hearing device or headstrap and the patient's skin can prevent more sound energy transmission to the 


In view of (US 2012/0235636) Partovi discloses a system for modifying the magnitude and/or phase of an electromagnetic field in one or multiple dimensions. Applications for use in charging or powering multiple devices with a wireless power charger system are also described. Applications include beam shaping, beam forming, phase array radar, beam steering, etc. and inductive charging and power, and particularly usage in mobile, electronic, electric, lighting, or other devices, batteries, power tools, kitchen, industrial applications, vehicles, and other usages. Embodiments of the invention can also be applied generally to power supplies and other power sources and chargers, including systems and methods for improved ease of use and compatibility and transfer of wireless power to devices (see ¶ 0265). 

In view of (US 2006/0183965) Kasic discloses an implantable hearing unit is provided that includes an implantable microphone, a rechargeable power storage device and a speech signal processor. The hearing unit further includes a signal coupling device that is adapted for electrical interconnection to an implantable auditory stimulation device, which is operative to stimulate an auditory component of a patient. Such a stimulation device may include cochlear implants, brain stem stimulation systems, auditory nerve stimulation systems, and middle or inner ear transducer 


In view of (US 3,695,938) Brodie discloses battery mounting magnetic which disclose the mounting and removal of the very small and difficult-to-handle miniaturized batteries used in modern miniaturized electronic systems such as hearing aids and other such instruments and appliances. It has become increasingly difficult to handle these small batteries and will become more so as the batteries are further miniaturized as well as the appliances in which they are being used. The ferromagnetic materials used in making the cases of these batteries make it possible to use a magnetic mounting means which provides simplification of this difficult chore by attracting and holding the battery while it is being positioned (see fig. 1-4, col. 1, lines 56-70, col. 2, lines 25-28). 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651